In re Miles, Mary Kilp; — Defendant; Applying For Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. K, No. 727-836; to the Court of Appeal, Fifth Circuit, No. 14-C-518.
Granted in part. The exception of no cause of action is granted. The case is remanded to the district court to allow plaintiffs an opportunity to amend their petition. See Owen v. Owen, 336 So.2d 782, 786-87 (La.1976); Badeaux v. Southwest Computer Bureau, Inc., 05-0612 (La.3/17/06), 929 So.2d 1211. In all other respects, the application is denied.